Citation Nr: 9905488	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a clothing allowance.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





REMAND

The veteran had active duty from February 1978 to March 1993, 
plus 4 months and 22 days of prior active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1996 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

Under 38 U.S.C.A. § 1162 (West 1991), the VA shall pay a 
clothing allowance to each veteran who (1) because of a 
service-connected disability, wears or uses a prosthetic or 
orthopedic appliance (including a wheelchair) which the 
Secretary determines tends to wear out or tear the clothing 
of the veteran; or (2) uses medication which a physician has 
prescribed for a skin condition which is due to a service-
connected disability, and the Secretary determines causes 
irreparable damage to the veteran's outer garments.  See also 
38 C.F.R. § 3.810 (1998).  

The veteran has previously established service connection for 
a Syme's amputation of the third toe with second toe 
phalangectomy for hammertoe with flatfoot, right foot, rated 
as 20 percent disabling; a second toe phalangectomy for 
hammertoe with flat foot, left foot, rated as 10 percent 
disabling; and residuals of fracture of the fifth metacarpal 
of the right hand, rated as noncompensably disabling.  The 
veteran contends that he is entitled to a clothing allowance 
because his service-connected disorders of the feet require 
the use of full-length foot supports with metatarsal bars 
which necessitate the use of larger shoes, and which cause 
accelerated wear and tear on his shoes and socks.

In reviewing the veteran's claims file, the Board notes that 
the Certification of Appeal (VA Form 8) dated in March 1998 
indicates that a Statement of the Case was issued on March 
24, 1997.  The claims file, however, does not contain a copy 
of that document.  The Statement of the Case may be contained 
in a Medical Administration folder which is not before the 
Board.  Therefore, the case must be returned to the RO to 
obtain that file.  

The Board also notes that, although the veteran was afforded 
an examination of the feet in April 1996, the examiner did 
not comment as to whether the veteran's foot supports cause 
accelerated wear and tear on the veteran's shoes.  For this 
reason, the Board finds that another examination is 
warranted.  In scheduling the veteran for a clothing 
allowance examination, he is advised of the possible 
consequences of failure to report.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991) (in failing to give 
the veteran the opportunity to make an informed decision 
regarding whether to undergo additional examination, the VA 
violated its duty to assist).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who recently treated the veteran for his 
service-connected disorders of the feet.  
After securing the necessary release, the 
RO should obtain these records.

2.  The RO should obtain the veteran's 
Medical Administration Service folder, 
along with a copy of the Statement of the 
Case, and associate it with the claims 
folder.

3.  The RO should schedule the veteran 
for a VA clothing allowance examination 
in order to ascertain any wear or tear of 
the veteran's shoes and socks as the 
result of the orthotics.  He should be 
asked to bring articles of clothing with 
him as evidence of the damage caused by 
the orthotics.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
designated physician is to state: (1) 
Whether the shoe inserts are medically 
prescribed; (2) Whether the shoe inserts 
qualify as a prosthetic or orthopedic 
device; (3) Whether the shoe inserts tend 
to wear or tear the veteran's shoes and 
socks; and (4) Whether the veteran 
actually uses the inserts with sufficient 
consistency to wear or tear his shoes and 
socks.  The rationale for the responses 
is to be explained in full.  If 
necessary, the case should be referred to 
the Chief Medical Director, or designee, 
if appropriate.  A copy of this written 
correspondence must be included in the 
claims file. 

After the development requested above has been completed to 
the extent possible, the claim should be adjudicated based on 
the additional evidence which has been obtained.  If any 
benefit sought on appeal, for which a notice of disagreement 
has been filed, remains denied, the appellant and 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
Further, the specific legal authority for the determination 
in this case must be clearly set forth in the supplemental 
statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

